Citation Nr: 1313424	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  11-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right hand disorder.

5.  Entitlement to service connection for a left hand disorder.

6.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right knee.

7.  Entitlement to a total rating for compensation purposes based on unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1951 to February 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Muskogee RO that granted service connection for right knee degenerative arthritis and denied service connection for a left knee disorder, bilateral hips disorders, bilateral hands disorders, rheumatic valvulitis, and entitlement to a TDIU.

In January 2012, the Veteran testified at a video conference hearing before the undersigned; a transcript of this hearing is associated with the claims file.  Thereafter, the Board remanded the case in March 2012 for additional development.

In a December 2012 rating decision, service connection was granted for rheumatic valvulitis, rated 100 percent disabling, and effective March 29, 2010.  Therefore, the matter is no longer before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date); Holland v. Gober, 10 Vet. App. 433 (1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues involving service connection and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

Throughout the appeal, the service connected right knee disability is manifested by degenerative joint disease based on x-ray evidence, noncompensable limitation of motion and painful motion of a major joint; there is no evidence of ankylosis or severe recurrent instability or subluxation at any time during the appeal.


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent the service-connected degenerative arthritis of the right knee on the basis of subluxation have not been met during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7 , 4.40, 4.45, 4.71a, Diagnostic Codes (Code) 5257 (2012).

2.  The criteria for an initial separate evaluation in excess of 20 percent for the service-connected degenerative arthritis of the right knee on the basis of limitation of motion have been met during the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7 , 4.40, 4.45, 4.71a, Codes 5003, 5257, 5260, 5261 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, (4) disability rating, and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that, to the extent possible, the VCAA notice also should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appeal of this claim arose from the RO's November 2010 rating decision granting service connection for a right knee disability and assigning the initial 20 percent rating, and his appeal since has continued even since the receipt of the higher 20 percent rating.  In this circumstance, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  He was provided this required SOC in June 2011 citing the applicable statutes and regulations and discussing the reasons and bases for not assigning a higher initial rating for this disability.  Indeed, he also since has been provided a supplemental SOC (SSOC) concerning this claim December 2012, including discussing the reasons and bases for not increasing his rating beyond the 20-percent level.  He, therefore, received all required notice concerning this claim.

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA has obtained all pertinent/identified records that could be obtained and the Veteran's service treatment records have been secured.  The Veteran was also afforded VA examinations that are adequate to rate the disability. 

He additionally had a video conference Board hearing before the undersigned Acting Veterans Law Judge of the Board.  According to 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the presiding hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the undersigned identified the issue on appeal and during the course of the hearing engaged in a discussion of evidence that would be relevant to the appeal such as the severity of the right knee disability, worsening of the disability, and the possibility of a VA examination.  Moreover, the Veteran did not raise any new issues pertaining to the claim during the course of his hearing.  See Bryant, 23 Vet. App. at 497-98.  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.

The Veteran has not alleged there was any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice his claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Given the development of the Veteran's claim by the RO and the Board in the March 2012 remand, any deficiency in the January 2012 Board hearing was non-prejudicial.  See id.

Development directed by the Board's March 2012 remand was completed and all evidence, including constructively of record, has been obtained.  As the findings related to the right knee disability were fully reported, there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-4 (1999) (indicating situations when it is acceptable to have "substantial", even if not "exact" or "total", compliance with remand directives).

The Board therefore is proceeding with the adjudication of the claim.

Legal Criteria and Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, a disability may have undergone varying and distinct levels of severity throughout the entire time period that the increased-rating claim has been pending.  In those instances, it is appropriate to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (employing this practice irrespective of whether the rating being contested in an established or initial rating).

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40. 

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  This is because, read together, Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Descriptive terms such as "slight", "moderate", "severe" and "marked", etc., are in certain instances not specifically defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is assigned when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  Normal extension is 0 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Although the evaluation of the same manifestation under different diagnoses (a practice known as "pyramiding") is to be avoided, see 38 C.F.R. § 4.14, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may receive separate disability ratings.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The General Counsel  subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  More recently, VA's General Counsel held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2012). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

The Board has reviewed the record to determine whether any other diagnostic code may be applicable to the Veteran's disabilities and entitle him to higher ratings.  Since the Veteran was not diagnosed with ankylosis of the right knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, or 5258.  The Veteran is also not shown to have had semilunar cartilage removed from the right knee, so Diagnostic Code 5259 is also not applicable.  Thus, the Diagnostic Codes that will be discussed in this decision are 5003, 5257, 5260, and 5261. 

On September 2010 QTC VA examination, the Veteran complained of stiffness, weakness, swelling, and pain.  He did not experience heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  Flare-ups occurred that were 10/10 in severity.  These episodes were precipitated by physical activity and were alleviated by resting.  During flare-ups he was unable to walk long distances and had difficulty with standing more than 5 minutes.  He reported that over the past 12 months, he had incapacitating episodes from January to September 2009 and that bed rest was recommended by Dr. J. R.  It is also noted that the Veteran had left knee replacement in June 2009.

On physical examination there was a scar at the medial right knee that was linear and measured 7 cm by 1 cm.  The scar was not painful, there was no skin breakdown, it was not disfiguring, did not limit knee motion, and was superficial with no underlying tissue damage.  There was no evidence of abnormal weight bearing or breakdown, callosities, or unusual wear pattern.  He did not use an assistive device to ambulate.  The examiner noted that there was moderate subluxation on the right, but there was no sign of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  The right knee revealed crepitus, but there was no genu recurvatum or locking pain.  There was no evidence of ankylosis and flexion was to 130 degrees with pain at 130 degrees.  Extension was limited to 5 degrees and was without pain.  Repetitive testing did not reveal any change in the flexion or extension.  There was no additional limitation due to pain, fatigue, weakness, lack o f endurance, or incoordination.  The examiner commented that the stability testing of the right knee was normal and that the effect on the Veteran's unusual occupation was none since he could not work due to physical limitation.  He was limited in walking, bending, and sitting longer than several hours due to knee pain.

On May 2012 VA examination, the Veteran was noted to have right knee degenerative joint disease.  He complained of flare-ups of knee pain and, on range of motion studies, flexion was to 125 degrees with pain beginning at 90 degrees, and flexion was not full and was limited to 5 degrees, but there was no objective evidence of painful motion.  On repetitive motion testing knee flexion was to 120 degrees, and extension was to 0 degrees.  Thus, there was no additional limitation in range of knee motion with repetitive-use testing, but overall there was functional loss and/or functional impairment that consisted of less movement than normal, excess fatigability, and pain on movement.  There was also tenderness to palpation of the right knee.  Motor strength of the right knee was 5/5 and joint stability was normal.

The Veteran was noted to have a scar, but it was not painful and/or unstable, and the total area was not greater than 39 square cm.  He did not use an assistive device to ambulate.  The right knee was enlarged due to arthritic changes, and the knee disabilities made it difficult to get in and out of his truck for work.  There was no evidence of patellar subluxation.

In a November 2012 addendum, the VA examiner noted that the Veteran gave a history of right knee subluxation, to an unknown degree, but on the current examination there was no patellar apprehension or subluxation found.  Furthermore, CPRS records were reviewed and there were no orthopedic records in the system.

The current 20 percent rating for the right knee disability is pursuant to Code 5257 and is based on the moderate subluxation noted by the QTC VA examiner in September 2010.  There is no evidence that there was ever subluxation to the point where it is considered severe or evidence of severe instability.  The September 2010 and May 2012 examiners found no evidence of right knee instability and the May 2012 VA examiner found no evidence of instability or subluxation.  As noted previously, the September 2010 examiner found only moderate subluxation.  In the absence of severe recurrent subluxation or instability a higher rating of 30 percent is not assignable under this code.

Separate ratings based on limitation of motion were considered and, based on the record, the criteria for a compensable rating under Code 5260 for limitation of flexion is not shown or approximated.  At worst, right knee flexion was limited to 125 degrees, which is far better movement than the limitation to 60 degrees that is needed for a noncompensable rating.  Even considering additional factors, such as those outlined in DeLuca, a compensable rating is not warranted because no additional functional loss is shown to the extent that limitation is to 45 degrees.

Based on the criteria for limitation of extension, the examinations in 2010 and 2012 both show that the criteria for a noncompensable (zero percent) rating were met since extension was limited to 5 degrees.  However, he was not shown on either examination to have additional factors sufficient to increase the rating to a compensable level.  In fact, limitation of extension improved to 0 degrees with repetition on the May 2012 VA examination and there was no evidence of painful extension on either examination.

As there is x-ray evidence of arthritis, a separate rating under Code 5003 was also considered, and on this basis a separate 10 percent rating is assigned.  Here, there is limitation of knee motion, the limitation is noncompensable, there is crepitus and painful motion, and it involves a major joint (right knee).  Thus, the criteria are met for a rating of 10 percent under Code 5003.

The record also shows that the Veteran had previous right knee surgery that resulted in scars; however, since the evidence shows that the criteria for a compensable scar rating are not met, a separate rating is not warranted.

Under 38 C.F.R. § 4.118, Code 7801 pertains to scars not of the head, face, or neck that are deep and nonlinear, Code 7802 pertains to scars not of the head, face, or neck that are superficial and nonlinear, Code 7804 pertains to unstable or painful scars, and Code 7805 pertains to scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.

Since the record shows that the right knee scars are linear, nontender, do not limit knee motion, and superficial, there is no basis for assigning a compensable rating for a scar.

The Board considered whether referral for consideration of an extraschedular rating is indicated for service-connected right knee disability.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Veteran's right knee disability is manifested by objective evidence of limitation of motion, painful motion, and crepitus as well as several subjective complaints noted by the Veteran.  All of the signs and symptoms noted in the claims file are contemplated by the rating schedule, therefore, the manifestations of the disability are not unusual or exceptional.  Likewise, the impact of the right knee disability causes some impairment, but nothing that is out of proportion with the manifestation or to a degree not considered in the criteria.  Furthermore, neither examiner indicated that the disability reflects or even suggests that disability is productive of an unusual or exceptional disability picture as to render impractical its rating under the provisions of the established criteria applied in this case.  Thus, to this extent, the referral for extraschedular consideration is not warranted.


ORDER

An initial rating in excess of 20 percent for right knee degenerative arthritis with subluxation is denied.

An initial separate rating of 10 percent for right knee degenerative arthritis with limitation of motion is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Board finds that the May 2012 VA examination report does not substantially comply with the Board's March 2012 remand directives.  Although the Board regrets any further delay, the matters involving the claimed left knee, bilateral hip, and bilateral hand disorders and entitlement to a TDIU must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998). 

The examiner was asked to respond to specific questions regarding whether any of the claimed disabilities related to active service, were proximately caused by his rheumatic heart disability, or aggravated beyond normal progression due to the rheumatic heart disorder.

The opinion was that the Veteran's left knee, bilateral hip, and bilateral hand pain were each less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that joint inflammation associated with rheumatic fever was transient and did not lead to long term joint inflammation or destruction based on the current medical literature.  There was no opinion offered for secondary service connection.  Hence, the examination is inadequate.

Regarding TDIU, the RO stated in the December 2012 rating decision that the matter of entitlement to a TDIU was moot since a 100 percent schedular rating was being granted for the Veteran's service-connected heart disability.  As a result, the issue was not readjudicated.  VA General Counsel opinion 6-99 addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, this opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (noting that a claim for TDIU presupposes that the rating for a condition is less than 100 percent).  However, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the court took a position contrary to the one reached in VAOPGCPREC 6-99.  Thereafter, the General Counsel withdrew VAOPGCPREC 6-99, effective November 4, 2009.  75 Fed. Reg. 11229, 11230 (Mar. 10, 2010).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley, 22 Vet. App. at 293-94.  Hence, the TDIU question is not moot and must be adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must afford the Veteran the opportunity to identify or submit any additional evidence or information that is not currently of record to include any VA and non-VA treatment records pertinent to the claimed left knee, bilateral hip, and bilateral hand disorders.  The Veteran must be provided with the necessary authorizations for non-VA treatment records. 

The RO must then take appropriate steps to obtain these records, as well as any other pertinent records identified, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any identified medical records, the Veteran must be informed and provided an opportunity to submit copies of the outstanding medical records.

2.  Once all available medical records have been received, schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed left knee, bilateral hip, and bilateral hand disorders.  

The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examination report must reflect review of the claims folders - to include any evidence associated with the record as a result of this remand.

With regard to each disability (left knee, right and left hip, and right and left hand), the examiner must opinion as to the following:

* Is the claimed disability at least as likely as not (a 50 percent or greater probability) caused by the service-connected rheumatic heart disability?

* If the disability is not caused by the rheumatic heart disorder was the claimed disability at least as likely as not aggravated (i.e., worsened beyond natural progression) by the service-connected rheumatic heart disability?  If aggravation is present, indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of aggravation.

The examiner should provide a complete explanation of the reasoning used to reach each opinion based on clinical experience, medical expertise, and established medical principles.  As needed, cite to specific facts of the case or medical authorities relied upon.  

The examiner is also asked to comment on private medical records dated from January to April 2009 that indicate the Veteran's knee pain could be related to rheumatic fever, he had acute inflammatory process in his left knee, and that elevated anti-CCP raised the question of whether there was an overlapping rheumatoid arthritis process.

3.  Ensure that the above noted development is completed and undertake any other development deemed necessary.

4.  Readjudicate the remaining claims on appeal.  If any claim is not granted in full, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


